DETAILED ACTION
This non-final rejection is responsive to the claims filed 26 March 2021.  Claims 1-20 are pending.  Claims 1, 12, and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “translating each identified data element into a control element having one or more values or flight plan data that an avionics system will understand”.  However, it is not clear what are the metes and bounds of “will understand”.  For prior art purposes, Examiner interprets the foregoing to mean retrieving the data from the chart and being able to display it on the interface.
Claim 9 states the identifying, translating, and associating are performed in advance of receiving the electronic chart file.  However, it is not clear how those steps can be performed after since the steps are dependent on receiving the chart file as further provided in the independent claim 1.  The instant specification does not provide further clarity.  For prior art purposes, Examiner interprets the foregoing to mean after receiving of the chart file.  
Dependent claims inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuccio (US 2022/0215764 A1) hereinafter known as Tuccio in view of Goldstein (US 10,473,484 B1) hereinafter known as Goldstein.

Regarding independent claim 1, Tuccio teaches:
receiving an electronic chart ... for an electronic chart;  (Tuccio: Figs. 2, 3, and 5A(510) and ¶[0026]; Tuccio teaches the graphical user interface retrieving electronic charts from database memory.)
identifying a plurality of data elements in the electronic chart that contain information content for flight crew entry into avionics systems on the aerial vehicle;  (Tuccio: Fig. 2 and ¶[0026]-¶[0027]; Tuccio teaches the chart including data elements such as procedures, information for operating the aircraft, flight related information, etc...)
translating each identified data element into a control element having one or more values or flight plan data that an avionics system will understand;  (Tuccio: Fig. 2 and ¶[0026]-¶[0027]; Tuccio teaches translating the chart data into electronic representations of aeronautical charts.)
associating at least one control element with an avionics system into which the one or more values or flight plan data of the control element may be entered, whereby the electronic chart is converted to an interactive electronic chart;  (Tuccio: Fig. 2 and ¶[0026]-¶[0028] and ¶[0034]-¶[0035]; Tuccio teaches translating the chart data into electronic representations of aeronautical charts, wherein some conditions can be manually entered in by the pilot.)
displaying, on a display device, the interactive electronic chart which includes the control elements;  (Tuccio: Fig. 4A and ¶[0036] and ¶[0038]; Tuccio teaches displaying the chart interface with the control elements.)
displaying a data entry graphical element, responsive to user selection of the at least one control element, the displayed data entry graphical element including avionics information from the selected control element and one or more selectable graphical elements identifying an avionics system function for the avionics information; and  (Tuccio: Fig. 4A and ¶[0036]-¶[0038]; Tuccio teaches the minima menu item.  Based on the selection of the minima menu item, the processor populates the interface with one or more selectable condition inputs for receiving input related to a condition associated with the aircraft.)
transferring avionics information from the selected control element to an avionics system associated with the control element responsive to the selection of at least one selectable graphical element to change a state of an avionics system associated with at least one control element;  (Tuccio: Fig. 4A and ¶[0037]-¶[0041] and ¶[0048]; Tuccio teaches the ability to enter condition inputs which affect the information displayed on the electronic chart pertaining to the avionic systems.  Tuccio also teaches identifying applicable minima based on the aircraft condition information received from the pilot.)
wherein the plurality of data elements in the interactive electronic chart that contain information content for flight crew entry into avionics systems on the aerial vehicle are made interactive.  (Tuccio: Fig. 4A and ¶[0037]-¶[0041] and ¶[0048]; Tuccio teaches the ability to enter conditional inputs which affect the information displayed on the electronic chart pertaining to the avionic systems.)
Tuccio does not explicitly teach:
... file ... ; 

However, Goldstein teaches:
... file ... ;  (Goldstein: Figs. 1-2 and col. 4, lines 4-67 to col. 5, lines 1-10; Goldstein teaches retrieving an electronic chart file.)

Tuccio and Goldstein are in the same field of endeavor as the present invention, as the references are directed to processing electronic charts for aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute retrieving chart data and translating that chart data to the interface allowing the pilot to interact as taught in Tuccio with retrieving a chart file as taught in Goldstein.  Tuccio already teaches retrieving chart data.  However, Tuccio does not explicitly teach retrieving a chart file.  Goldstein provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tuccio to include teachings of Goldstein because the combination would allow retrieving various chart file formats, as suggested by Goldstein: col. 4, lines 4-67 to col. 5, lines 1-10.







Regarding claim 2, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

Tuccio further teaches:
further comprising modifying an intended aerial vehicle flight path with flight planning or navigation data responsive to user selection of a 21UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H221043 (002.7288)selectable graphical element;  (Tuccio: Fig. 4A and ¶[0037]-¶[0041] and ¶[0048]; Tuccio teaches the ability to enter condition inputs which affect the information displayed on the electronic chart pertaining to the avionic systems.  Tuccio also teaches identifying applicable minima based on the aircraft condition information received from the pilot.  In addition, ¶[0028] teaches that the pilot may manually enter data for conditions associated with the aircraft.  One such condition is the temperature.  However, the pilot is able to change other conditions in the interface of Fig. 4A.  ¶[0028], ¶[0037], ¶[0039], and ¶[0048] further explain the pilot manually entering different conditions.  As an example, ceiling minimum and visibility minimum are adjusted based on the condition inputs received from the pilot.  The foregoing all effect the flight path.  ¶[0037] further provides other conditions related to operational characteristics which are accessible via the interface on Fig. 4A.)







Regarding claim 3, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Tuccio further teaches:
wherein the electronic chart comprises an arrival chart, an approach chart, or a departure chart.  (Tuccio: ¶[0026]; Tuccio teaches arrival, approach, and departure charts.)







Regarding claim 4, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Goldstein further teaches:
wherein the electronic chart file is received in a format that presents the electronic chart, including text formatting and images, in a manner that is not specific to application software, hardware, and operating systems.  (Goldstein: Figs. 1-2 and col. 4, lines 4-67 to col. 5, lines 1-10; Goldstein teaches charts in a pdf format.)







Regarding claim 5, Tuccio in view of Goldstein further teaches the method of claim 4 (as cited above).

	Goldstein further teaches:
wherein the format that presents the electronic chart, including text formatting and images, in a manner that is not specific to application software, hardware, and operating systems comprises a pdf (portable data format).  (Goldstein: Figs. 1-2 and col. 4, lines 4-67 to col. 5, lines 1-10; Goldstein teaches charts in a pdf format.)







Regarding claim 6, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Tuccio further teaches:
wherein each control element includes a graphical user interface element that identifies the control element as including avionics information comprising one or more values, flight planning data or navigational data that may be entered into an avionics system.  (Tuccio: ¶[0026] and ¶[0030]-¶[0031]; Tuccio teaches the pilot may enter temperature manually via the user interface, which the minima engine uses to determine ceiling minimum that is associated with flight planning data.)




Regarding claim 7, Tuccio in view of Goldstein further teaches the method of claim 6 (as cited above).

	Tuccio further teaches:
wherein the graphical user interface element that identifies the control element comprises a surrounding box.  (Tuccio: Fig. 4 and ¶[0031] and ¶[0037]; Tuccio teaches condition inputs that contain a surrounding box.  One such condition input can be temperature which the pilot can input.)








Regarding claim 8, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Goldstein further teaches:
wherein the displaying a data entry graphical element comprises displaying one or more of a dialog box overlayed on top of the interactive electronic chart, a dialog box next to the interactive electronic chart or on another screen, a pop-up box, or a separate window.  (Tuccio: Fig. 4 and ¶[0031] and ¶[0037]; Tuccio teaches condition inputs that are represented as buttons on the interface to the left of the chart.  The button is interpreted as a dialog box since it contains text.)







Regarding claim 9, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Tuccio further teaches:
wherein the identifying, translating, and associating are performed in advance of the receiving an electronic chart file and the method further comprises storing the control elements in the electronic file.  (See Claim Rejections - 35 U.S.C. 112(b), as provided above.  Accordingly, Tuccio: Fig. 2 and ¶[0026]-¶[0028]; Tuccio teaches translating the chart data into electronic representations of aeronautical charts, wherein some conditions can be manually entered in by the pilot.)




Regarding claim 10, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Tuccio further teaches:
wherein the identifying, translating, and associating are performed after the receiving an electronic chart file.  (Tuccio: Fig. 2 and ¶[0026]-¶[0028]; Tuccio teaches translating the chart data into electronic representations of aeronautical charts, wherein some conditions can be manually entered in by the pilot.)




Regarding claim 11, Tuccio in view of Goldstein further teaches the method of claim 1 (as cited above).

	Tuccio further teaches:
wherein the avionics system function comprises one or more of: communication radio control, flight guidance target control, lateral and vertical control, approach control, or minimums control.  (Tuccio: Figs. 1(132) and 4A and ¶[0028], ¶[0037]-¶[0041], ¶[0044], and ¶[0048]; Tuccio teaches manually-entered data and the ability to enter condition inputs which affect the information displayed on the electronic chart pertaining to the avionic systems.  Specifically, identifying the applicable minima based on the aircraft condition information received from the pilot.)




Regarding claims 12-20, these claims recite a system and a non-transitory computer readable media that performs the method of claims 1-11; therefore, the same rationale for rejection applies.







Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145